rriLEti
                                                                          COUPT C.= APPEIIS OP:
                                                                           STATE. CF V.`AS11,1:'-•
                                                                           2017 JUL 10 All 8: 46


        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                 )        DIVISION ONE
In re the Detention of:                          )
                                                 )        No. 75073-9-1
R.I.,                                            )
                                                 )        UNPUBLISHED OPINION
                Appellant.                       )
                                                 )
                                                 )        FILED: JUL 1 0 2017
        DWYER,J. — Does the state constitutional right to a jury trial attach to the
proceeding referenced as a probable cause hearing in RCW 71.05.240? It does

not. In re Det. of S.E., No. 74917-0, slip op.(Wash. Ct. App. July 10 , 2017).1

        Affirmed.




We concur:



         cit.107 Wn.2d 196, 218-20, 728 P.2d 138(1986).